Citation Nr: 0305688	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  98-07 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased rating for hiatal hernia with 
gastritis, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from July 1965 to March 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO), which confirmed a 10 percent 
evaluation for hiatal hernia with gastritis.  After a July 
1998 RO hearing was held, the hearing officer's decision 
increased said evaluation from 10 percent to 30 percent, 
effective November 7, 1996.  Said increased rating issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

In an April 1998 VA Form 9, appellant requested that a 
hearing be held before the Board in Washington, D.C.  
Although the Board scheduled such hearing for April 2003, 
prior to that hearing the Board received appellant's 
representative's March 2003 written statement, wherein it was 
stated that appellant was unable to travel to Washington, 
D.C. to attend said hearing and instead requested a "Travel 
Board" hearing be held in New York, New York.  Since 
"Travel Board" hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2002)), the Board is herein remanding the 
case for that purpose, in order to satisfy procedural due 
process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a "Travel Board" 
hearing, and provide appellant and his 
representative notice thereof in 
accordance with appropriate provisions.  
If he desires to withdraw the request for 
such hearing prior to the hearing, he may 
do so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




